MEMORANDUM **
Standard Insurance Company appeals from the district court’s order dismissing the action for lack of subject matter jurisdiction on the ground that the parties are not diverse. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Co-Efficient Energy Sys. v. CSL Indus., Inc., 812 F.2d 556, 557 (9th Cir.1987). We vacate and remand.
The district court concluded that there is no diversity jurisdiction because Standard Insurance Company’s principal place of business is in California. In light of our subsequent decision in Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1029-30 (9th Cir.2009), we vacate the order dismissing the action, and remand this matter to the district court for further consideration.
The parties shall bear their own costs on appeal.
VACATED and REMANDED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2). Accordingly, appellant's request for oral argument is denied.